DETAILED ACTION
This is a non-final, first office action on the merits.  Claims 1-10 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant is claiming Foreign Priority to Foreign Applications JAPAN 2019-072515 filed on 04/05/2019.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machinse, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-10 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I.  2A-prong one (Identify the Abstract Ideas)
The Alice framework, step 2A-Prong One (part 1 of Mayo
Independent claims 1 and 6, the claim, when “taken as a whole,” are directed to the abstract idea of a method, comprising: storing information regarding an operational issue of a customer to execute a process of disclosing information regarding the operational issue on a predetermined network and receiving solution candidates for the operational issue and grounds information of effects of the solution candidates solving the operational issue from of a plurality of providers, a process of notifying each of the providers of the grounds information of the effect of each of the solution candidates to inquire whether or not to approve a validity of the grounds information when a combination of solutions satisfying a solving condition indicated by the information regarding the operational issue is extracted from the solution candidates, and a process of notifying the customer of a combination of the solution candidates and the grounds information of the effect of each of the solution candidates when the number of responses of approving the validity for the inquiry satisfies a predetermined standard.
Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1 and 6 are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The above limitation fall within certain methods of organizing human activity commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and mental processes in that they recites concepts performed in the human mind (including an observation, evaluation, judgment, 
Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, comprising: a storage device, an arithmetic device, and terminals…… in claims 1 and 6.” Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements. 
Furthermore, Claims 1 and 6 are generally linking the use of the abstract idea to a particular technical environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, 
As a result, Examiner asserts that claims 2-5 and 7-10 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.
Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Claims 1 and 6 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 1 and 6 include various elements that are not directed to the abstract idea. These elements include a storage device, an arithmetic device, and terminals.
Examiner asserts that a storage device, an arithmetic device, and terminals do not amount to significantly more than the abstract idea because it is a generic 
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components”. 
In addition, Fig. 1 and specification (para [0040])1, of the specifications detail any combination of a generic computer system program to perform the method.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas. 
The computing elements with a storage device, an arithmetic device are recited at high level of generality (i.e. a generic processor performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply 2 In addition, using a processor to process data has been well-understood, routine, conventional activity in the industry for many years.3 
Claims 2-5 and 7-10 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1 and 6. 
The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). This is supported by the fact that the disclosure does not provide the details necessary to provide significantly more than the abstract idea performed on a general purpose computer and 4 When the number of responses of approving the validity for the inquiry satisfies a predetermined standard.5 Therefore, as shown by cited prior art references, the 2B features of the invention are “routine and conventional.” It is when the claims are wholly directed to the abstract idea without anything significantly more in the claims that the claims are deemed to preempt or monopolize the exception (i.e. the abstract idea).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Savage et al. (US Pub. No. 2002/0026394) in view of Putt et al. (US Pub. No. 2003/0097296).
Regarding claim 1, Savage discloses a solution proposal support system comprising: 
a storage device that stores information regarding an operational issue of a customer (see Savage, para [0024], wherein the formatted bill consists, for example, of an electronic mail message. The formatted bill is automatically stored in a storage location, such as a server and transmitted from the storage location to a terminal, such as the customer's personal computer, where it is displayed by the customer; para [0024], wherein (operational issue) by providing cost reduction the aggregated account charges are calculated from the assembled account charges and the associated discount, and the aggregated account charges are likewise validated); and
an arithmetic device that executes a process of disclosing the information regarding the operational issue on a predetermined network and receiving solution candidates for the operational issue and grounds information of effects of the solution solution candidate) offered by the retail company 234, such as by Internet e-mail, telephone (e.g., an 800 number), or postal mail. The request for information is recorded by the CSR 101 and fulfilled. At S2, the CSR 101 receives the inquiry; accesses and retrieves information from the product information database 130. The CSR 101 also records a collateral request to the fulfillment system 166, logs the inquiry to the prospect file 168, and sends the product information to the customer 110),
a process of notifying the terminal of each of the providers of the grounds information of the effect of each of the solution candidates to inquire whether or not to approve a validity of the grounds information when a combination of solutions satisfying a solving condition indicated by the information regarding the operational issue is extracted from the solution candidates (see Savage, para [0058], wherein as shown in FIGS. 1 and 2. The software modules of computer system 114 are coupled to take orders, request service, and create invoices for the retail company. The order entry software modules 116 store and enable the customer service representatives (CSR) 101 to access data relative to all retail company customers 126, bundles 128, products The tracking system software module(s) 122 track all outstanding items that need to be resolved and notifies the CSR 101 of any exceptions that require attention. The retail company bill aggregator software module(s) 124 accepts charges from the supply chain vendors 140 and process these charges before forwarding the charges to the financial institution aggregator (CAP system) 142. The processing functions of the retail company bill aggregator software module(s) 124 include charge validation 144, bill calculation for energy 146, discount calculation 148, and affinity point calculation; para [0063], wherein customer care services include customer inquiries, service provisioning, billing adjustments, and database updates. The inquiries service involves receiving customer requests for information, determining the customer's request, and answering the inquiries. Receiving requests for information involves identifying the customer's account and accessing account information. Quality accounts for services requested includes accepting or rejecting requests; para [0069], wherein (a combination of solutions satisfying a solving condition) referring to FIG. 23, a bundle 250 is a combination of one or more products 252. For example, a bundle, “Bundle Plan” 254, is made up of the two products, “Energy Plan” 256 and a communications package 258. The retail company 234 can also define a bundle such as “Energy Offer” that includes only the product Energy Plan 254. The reason that the retail company 234 does this is to apply a discount on the energy (discounts are only solution candidates) accesses and retrieves information from the product information database 130. The CSR 101 also records a collateral request to the fulfillment system 166. The vendor order processing system 186 receives order data and processes orders for the vendor's goods/services. The product/service provisioning system 188 provides service turn-on and product fulfillment), and
a process of notifying a terminal of the customer of a combination of the solution candidates and the grounds information of the effect of each of the solution candidates (see Savage, para [0066], wherein the fulfillment system 168 receives the confirmation and generates and sends a notification of the change to the customer 110 at Sl4; para [0068], wherein (a combination of the solution candidates) bundles and products enable the retail company 234 to combine one or more services into a single offering. Products are defined as one or more components and bundles are defined as one or more products. Bundle and product pricing is the sum of the prices of all the components within the bundle/product minus any discount applied for purchasing a bundle).
Savage et al. fails to explicitly disclose when the number of responses of approving the validity for the inquiry satisfies a predetermined standard.
Analogous art Putt et al. discloses when the number of responses of approving the validity for the inquiry satisfies a predetermined standard (see Putt, para [0216], wherein Fig. 17A illustrates the number of responses of reviewing and approving for measuring performance in accordance with one embodiment of the present invention. As shown in Fig. 17A, both clients 24 and service providers 32 participate in the process of measuring performance 1000 at the conclusion of a project. At Block 1010, the client 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Savage, regarding the system of combined billing of multiple accounts on a single statement, to have included when the number of responses of approving the validity for the inquiry satisfies a predetermined standard because it would have improved product/services offerings. Savage discloses a much-improved cost that is mostly returned to the utility providers. Using the service transaction management system of Putt would improve compliance through contract reconciliation, improved procurement service quality and reduce costs associated with procuring such services.
Regarding claim 2, Savage discloses the solution proposal support system according to claim 1,
wherein the arithmetic device notifies a calculation formula of the effect as the grounds information when notifying the grounds information (see Savage, para [0023], wherein one or more account charges are automatically formatted and transmitted to a bill aggregator, which aggregates the account charges. The account data from which 
Regarding claim 3, Savage discloses the solution proposal support system according to claim 1,
Savage et al. fails to explicitly disclose wherein in an operation flow in which the providers of the extracted solution candidates are arranged in a predetermined order during the inquiry about whether or not to approve the validity, the arithmetic device sequentially acquires responses for whether or not to approve the validity from the providers according to the order.
Analogous art Putt et al. discloses an operation flow in which the providers of the extracted solution candidates are arranged in a predetermined order during the inquiry about whether or not to approve the validity, the arithmetic device sequentially acquires responses for whether or not to approve the validity from the providers according to the order (see Putt, para [0195], wherein referring to Fig. 10 shows an operation flow at Blocks 678 and 680 the ranking data is compiled and service providers 32 and incoming proposals are displayed by, for example, their respective rank with each predetermined criterion shown generally at 854 (FIG. 13C); and para [0124], wherein a client defines and describes, at Block 350, terms and conditions for performing the service and activities therein for review and approval by prospective service providers. The terms and conditions are stored in contract terms fields 250. At Block 360, the client defines 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Savage, regarding the system of combined billing of multiple accounts on a single statement, to have included an operation flow in which the providers of the extracted solution candidates are arranged in a predetermined order during the inquiry about whether or not to approve the validity, the arithmetic device sequentially acquires responses for whether or not to approve the validity from the providers according to the order because Using the service transaction management system of Putt would improve compliance through contract reconciliation, improved procurement service quality and reduce costs associated with procuring such services. 
Regarding claim 4, Savage discloses the solution proposal support system according to claim 1,
Savage et al. fails to explicitly disclose when a response for whether or not to approve the validity is acquired from the terminal of the provider of each of the extracted solution candidates during the inquiry about whether or not to approve the validity and the number of providers from which a response of approving the validity is obtained 
Analogous art Putt et al. discloses when a response for whether or not to approve the validity is acquired from the terminal of the provider of each of the extracted solution candidates during the inquiry about whether or not to approve the validity and the number of providers from which a response of approving the validity is obtained becomes a majority of the providers, the arithmetic device determines that the predetermined standard is satisfied (see Putt, para [0216], wherein Fig. 17A illustrates the number of responses of reviewing and approving for measuring performance in accordance with one embodiment of the present invention. As shown in Fig. 17A, both clients 24 and service providers 32 participate in the process of measuring performance 1000 at the conclusion of a project. At Block 1010, the client 24 records the completion of the project. Participants are notified to submit any additional information necessary for thorough documentation of the project at Block 1020; para [0195], wherein referring to Fig. 10 shows an operation flow at Blocks 678 and 680 the ranking data is compiled and service providers 32 and incoming proposals are displayed by, for example, their respective rank with each predetermined criterion shown generally at 854 (FIG. 13C); and para [0122], wherein the weight provides an indication of the importance of a criteria as related to other criteria defined for the project. The criterion information is stored in criteria fields 230).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Savage, regarding the system of combined billing of multiple accounts on a single statement, to have 
Regarding claim 5, Savage discloses the solution proposal support system according to claim 1,
wherein the arithmetic device further executes a process of distributing, to a terminal of a predetermined investor as information regarding the provider, at least one piece of information among the grounds information in the solution candidate relating to the provider and a history of the response for whether or not to approve the validity that is obtained from another provider regarding the solution candidate (see Savage, para [0017], wherein the system of the present invention gives the financial institution the ability to have exclusive distribution for these providers and services, in addition to the ability to leverage the financial institution's infrastructures to create cost advantages; para [0061], wherein marketing datamining involves maintenance of a database 184 by the financial institution of historic information about all customers, such as retail companies, credit cards, and utilities, including demographic information and detailed purchasing history. The financial institution 100 maintains this information in an on-line format for a predetermined period of time, such as twelve months, and provides the a combination of the solution candidates) bundles and products enable the retail company 234 to combine one or more services into a single offering. Products are defined as one or more components and bundles are defined as one or more products. Bundle and product pricing is the sum of the prices of all the components within the bundle/product minus any discount applied for purchasing a bundle).
Regarding claims 6-10 are rejected based upon the same rationale as the rejection of claims 1-5, respectively, since it is the system claims corresponding to the method claim. 
Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. (US. Pub. No. 2006/0242154; US Pat No 2008/0140688; WIPO WO2003038714A2; US Pub No 2003/0083947; US Pat No 2010/0106652; US Pub No. 2002/0156731; US Pub. No. 2012/0158530; US Pub. No. 2009/0037341; US Pub. No. 2009/0112734; US Pub. No. 2015/0066964; US Pub. No. 2003/0050814; US Pub. No. 2008/0306755; US Pub. No. 2013/0124243; US Pub. No. 2014/0379154; US Pat. No. 2012/0323786; US Pub. No. 9,729,583; US Pub. No. 2010/0082387; US Pub. No. 2018/0247240; US Pub. No. 2009/0125454; US Pub. No. 2005/0246240; US Pat. No. 2005/0209869; US Pub. No. 2002/0116210; US Pub. No. 2018/0247258; US Pat. No. 2013/0311226; US Pat. No. 2002/0042731; and US Pub. No. 2015/0370848).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623
02/27/2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While the method in claim a recites "a method implemented by a processor," this is well-understood, routine, and conventional as disclosed in the Fig. 1 and specification (para [0040]). Therefore, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, processing, storing data," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d)) 
        
        Further, the applicant's use of a computer is merely confining the abstract idea to a particular technological environment, which does not provide significantly more. 
        
        2 represents mere instructions to apply an exception under MPEP 2106.05(f)
        
        3 See US. Pub. No. 2006/0242154 (see spec. para [0045] the invention is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like.
        
        4 Savage et al. (US Pub. No. 2002/0026394) discloses the fulfillment system 168 receives the confirmation and generates and sends a notification of the change to the customer 110 at Sl4. (A combination of the solution candidates) bundles and products enable the retail company 234 to combine one or more services into a single offering (see paras [0066] and [0068]).
        
        5 Putt et al. (US Pub. No. 2003/0097296) discloses para [0216], wherein Fig. 17A illustrates the number of responses of reviewing and approving for measuring performance in accordance with one embodiment of the present invention. As shown in Fig. 17A, both clients 24 and service providers 32 participate in the process of measuring performance 1000 at the conclusion of a project (see paras [0066] and para [0068]).